UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6034


KEITH JAMES SEARS,

                Petitioner - Appellant,

          v.

SUSAN WHITE,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:14-hc-02230-D)


Submitted:   April 21, 2016                 Decided:   April 26, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith James Sears, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Keith      James    Sears      seeks    to    appeal     the    district      court’s

order denying the various postjudgment motions Sears filed in

his   28   U.S.C.       § 2254      (2012)    proceeding.            The    order    is    not

appealable        unless        a   circuit        justice     or     judge       issues     a

certificate       of    appealability.            See    28   U.S.C.       § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief     on    the    merits,     a   prisoner        satisfies     this    standard      by

demonstrating          that     reasonable        jurists     would        find   that     the

district        court’s    assessment        of    the    constitutional          claims    is

debatable       or     wrong.       Slack    v.    McDaniel,        529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Sears has not made the requisite showing.                      Accordingly, although

we grant Sears’ motion to amend his informal brief, we deny a

certificate of appealability, deny leave to proceed on appeal in

forma pauperis, and dismiss the appeal.                         We also deny Sears’

                                              2
motion   for   appointment   of   counsel.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                             DISMISSED




                                    3